NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINCENT C. WHITE,                               No.    18-55071

                Plaintiff-Appellant,            D.C. No. 2:15-cv-03377-SVW-
                                                AJW
 v.

JAMES BRIDENSTINE*, Administrator of            MEMORANDUM**
the National Aeronautics and Space
Administration,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                         Submitted September 12, 2018***

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Vincent C. White appeals pro se from the district court’s summary judgment



      *
             James Bridenstine has been substituted for his predecessor, Robert
Lightfoot, as Administrator of the National Aeronautics and Space Administration
under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and dismissal order in his employment action alleging disparate treatment and

disparate impact claims under Title VII and the Age Discrimination in

Employment Act (“ADEA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We

affirm.

      The district court properly granted summary judgment on White’s age

discrimination claims because White failed to raise a genuine dispute of material

fact as to whether defendant’s legitimate, nondiscriminatory reasons for not hiring

him were pretextual. See Shelley v. Geren, 666 F.3d 599, 608 (9th Cir. 2012)

(setting forth the elements of ADEA claim and the burden-shifting framework).

      The district court properly dismissed White’s race and sex discrimination

claims because White failed to allege facts sufficient to show that defendant

discriminated against White on the basis of his race or sex. See Villiarimo v. Aloha

Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir. 2002) (setting forth the elements of

a Title VII discrimination claim and the burden-shifting framework); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)).

      The district court properly dismissed White’s disparate impact claim because

White failed to allege facts identifying a specific, facially neutral employment


                                            2                                     18-55071
practice, and a causal relationship between such a practice and its adverse impact

on applicants who are either male, African-American, or over forty years of age.

See Stout v. Potter, 276 F.3d 1118, 1121-22 (9th Cir. 2002) (setting forth elements

of prima facie case of disparate impact).

      The district court did not abuse its discretion in denying White’s motion to

compel because White failed to demonstrate he suffered actual and substantial

prejudice from the denial. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093

(9th Cir. 2003) (“[A] decision to deny discovery will not be disturbed except upon

the clearest showing that the denial of discovery results in actual and substantial

prejudice to the complaining litigant.” (citation and internal quotation marks

omitted)).

      The motion of Vergie White for leave to file an amicus curiae brief (Docket

Entry No. 18) is denied.

      AFFIRMED.




                                            3                                    18-55071